347 F.2d 985
UNITED STATES of America, Appellee,v.James Ervin BROWN and Thomas Jefferson Mitchell, Appellants.
No. 9881.
United States Court of Appeals Fourth Circuit.
Argued July 1, 1965.Decided July 9, 1965.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Walter E. Hoffman, Chief District Judge.
W. Farley Powers, Jr., Norfolk, Va., for appellant James Ervin Brown.
Calvin H. Childress, Norfolk, Va., for appellant Thomas Jefferson Mitchell.
Harold Gavaris, Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and BELL, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record and arguments of counsel, orally as well as on brief, we perceive no error of law or fact in the trial and conviction of the appellants.  The judgment of the District Court will be affirmed.


2
Affirmed.